PER CURIAM.
The United States secured an indictment against Robert Lewis Spears charging three counts of income tax evasion and two counts of making false claims against the United States. Originally estimated to take three days to try, the case had stretched into a second week when District Judge Richard A. Enslen declared a mistrial. The case was reassigned to District Judge David W. McKeague for a new trial, and Spears filed a motion to dismiss the indictment on a claimed double jeopardy violation. Judge McKeague denied Spears’s motion to dismiss and a subsequent motion for rehearing. Spears invoked his right to an immediate appeal to this court.
Judge Enslen determined that ‘manifest necessity’ compelled a mistrial due to possible jury bias and prejudice to Spears resulting from defense counsel’s dismal performance and commission of various errors at trial, and the belated revelation that his client, Spears, had been unable to hear anything during the first two days of the proceedings. Judge McKeague reviewed the record and the legal issues and, in a well-crafted opinion, denied Spears’s motion to dismiss because he also found, on the same grounds, that manifest necessity warranted a mistrial.
After thoroughly reviewing the entire record, the pertinent precedents and authority on double jeopardy, the parties’ arguments, and the district court’s detailed and able resolution of the motion to dismiss, we conclude that there is no merit to Spears’s appeal. For these reasons, and for the reasons explained in the district court judges’ opinions, we AFFIRM Judge McKeague’s order denying the motion to dismiss, filed March 8, 2000, and his order denying the motion for rehearing, filed April 5, 2000.